Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Claims 12-14 are withdrawn herein.
Claims 1-14 are all amended, and claims 15-24 are newly presented.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/03/2022, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of amendment filed 8/02/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,8-11,15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page 2015/0165717 in view of Yamaai et al US 2001/0034998, in further view of Casey US 3,506,567.

Regarding claim 1, Page discloses a device (10) for dispensing expandable slit sheet paper, comprising: 
a roll (18) of expandable slit sheet paper (20), an interior core member (19), wherein said roll of expandable slit sheet paper (20) is wound on said interior core member (par 0047; figure 4a), a rod member (60), wherein said interior core member is mounted on said rod member (figures 4a to 4b show an exploded view and then the core mounted on rod 60; par 0047), said rod member (60) having a first rod member end region (has nuts 72 and 74 that engage with a threaded end of the rod forming an end region of rod 60; par 0051), a support member (bracket 50), said first rod member end region being secured to said support member (square slot 54 hold nut and rod in place; figure 4b), 
said rod member having a second rod member end region at an opposite end of said rod member from said first rod member end region,

said second rod member end region being configured to receive an assembly of said interior core member with said slit sheet paper wound on said interior core member by axially loading said assembly such that said second rod member end region is axially received within and extends through a center of said interior core member, and
a pressing member that is movable to apply a frictional resistance that inhibits rotation of said core member (core plugs 70 and 80 which are formed as part of rod 60 as seen in figure 4a and apply frictional rotational resistance using a knob 90 which can adjust the tension that the core plugs put on the ends of the hollow core 19; par 0047-0050). 

    PNG
    media_image1.png
    682
    541
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    490
    595
    media_image2.png
    Greyscale

Page fails to explicitly teach wherein said interior core member having an axial length that is greater than the width of the slit sheet paper that is wound on said interior core member and having an interior core member end region that extends beyond said roll of expandable slit sheet paper,
However, Yamaai teaches a device for shipping a roll of sheet material (50), where the hollow core (11) has ends that extend past the axially length of the paper, in order to securely ship the roll by supporting the ends that extend outward in support areas shown as notches 32’ and 33’ as seen in figure 1; and par 0071)
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 

    PNG
    media_image3.png
    545
    430
    media_image3.png
    Greyscale

Page and Yamaai both teach pressing and frictional resistance to control the slit sheet material be fails to explicitly disclose a spring arranged to apply a spring force against said pressing member.
However, Casey teaches an elongated arm 4 hingedely attached to a side support 2 and threadedly attached to cylinder 5 which acts as a spring-loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey to automatically apply a varied amount of tension directly to the top portion of a roll to easily brake and release the roll of material being unwound and the desired speed for optimal performance of the expanding device.

Fig.1
    PNG
    media_image4.png
    267
    343
    media_image4.png
    Greyscale


Regarding claim 2, Page discloses a device (10) for dispensing expandable slit sheet paper, comprising: 
a roll (18) of expandable slit sheet paper (20), an interior core member (19), wherein said roll of expandable slit sheet paper (20) is wound on said interior core member (par 0047; figure 4a), a rod member (60), wherein said interior core member is mounted on said rod member (figures 4a to 4b show an exploded view and then the core mounted on rod 60; par 0047), said rod member (60) having a first rod member end region (has nuts 72 and 74 that engage with a threaded end of the rod forming an end region of rod 60; par 0051), a support member (bracket 50), said first rod member end region being secured to said support member (square slot 54 hold nut and rod in place; figure 4b), 
said rod member having a second rod member end region at an opposite end of said rod member from said first rod member end region,
said rod member receiving an assembly of said interior core member with said slit sheet paper wound on said interior core member and extending through a center of said interior core member, and
a pressing member that is movable to apply a frictional resistance that inhibits rotation of said core member (core plugs 70 and 80 which are formed as part of rod 60 as seen in figure 4a and apply frictional rotational resistance using a knob 90 which can adjust the tension that the core plugs put on the ends of the hollow core 19; par 0047-0050). 

    PNG
    media_image1.png
    682
    541
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    490
    595
    media_image2.png
    Greyscale

Page fails to explicitly teach wherein said interior core member having an axial length that is greater than the width of the slit sheet paper that is wound on said interior core member and having an interior core member end region that extends beyond said roll of expandable slit sheet paper,
However, Yamaai teaches a device for shipping a roll of sheet material (50), where the hollow core (11) has ends that extend past the axially length of the paper, in order to securely ship the roll by supporting the ends that extend outward in support areas shown as notches 32’ and 33’ as seen in figure 1; and par 0071)
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed size of the slit sheet material that is wound on the interior core. 

    PNG
    media_image3.png
    545
    430
    media_image3.png
    Greyscale

Page and Yamaai both teach pressing and frictional resistance to control the slit sheet material be fails to explicitly disclose a spring arranged to apply a spring force against said pressing member.
However, Casey teaches an elongated arm 4 hingedely attached to a side support 2 and threadedly attached to cylinder 5 which acts as a spring-loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey to automatically apply a varied amount of tension directly to the top portion of a roll to easily brake and release the roll of material being unwound and the desired speed for optimal performance of the expanding device.

Fig.1
    PNG
    media_image4.png
    267
    343
    media_image4.png
    Greyscale




Regarding claim 3, Page as modified by Yamaai and Casey substantially teaches the device of claims 1 or 2, Page further teaches rotationally applying adjustable friction using tension knob 90 buts fails to explicitly teach, further including and a screw passing through said spring, and being rotatable to vary the frictional resistance. 
However, Casey teaches an elongated arm 4 hingedely attached to a side support 2 and threadedly attached to cylinder 5 which acts as a spring-loaded frictional control by pressure applied by shoe 3 which is controlled by the hinged arm which includes an arcuate section of shoe 3 which fits the roll 1 col.2 lines 55-70.
	Therefore Page teaches a slit material expander that includes tensioning the core to control the tension of the material as it is expanded which includes a threaded core tensioning member, Casey teaches a hinged arm member that creates pressure on the core from a spring loaded piston cylinder the arm member, therefor modifying the expander as taught by page with the tensioning arm as taught by Casey would have been obvious to one having ordinary skill in the art before the effective filing as a simple substitution between ways of core tensioning as one having ordinary skill in the art could readily conceive of tensioning as taught by Casey to automatically apply a varied amount of tension directly to the top portion of a roll to easily brake and release the roll of material being unwound and the desired speed for optimal performance of the expanding device.

Fig.1
    PNG
    media_image4.png
    267
    343
    media_image4.png
    Greyscale

Regarding claim 8, Page as modified by Yamaai and Casey substantially teaches the device of claim 1, wherein Yamaai teaches it is known to have axially extending core ends but fails to explicitly teach further comprising each end region of said interior core member extending beyond the width of said roll of slit sheet paper, an amount of at least one inch from said roll of slit sheet paper.
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed such as extending at least one inch past said roll of material. Please note that in the instant application, paragraph 0012, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 9, Page as modified by Yamaai substantially teaches the device of claim 1 or 2, wherein said second rod member end region extends outward past an end of said assembly of said roll of slit sheet paper and said core member, and further including a stop mechanism that prevents the assembly from moving side to side on said rod member (adjustment knob assembly 90, which includes the knob pressing on the bearing 92 which presses on flat washer 94 to evenly distribute the force which pushes core plugs on the roll causing internal friction on the surfaces held by the pair of supports 50 on both end of Page creates a stop mechanism for the roll of slit sheet material par 0050).
Regarding claim 10, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 8, wherein Yamaai teaches it is known to have axially extending core ends but fails to explicitly teach further comprising each end region of said interior core member extending beyond the width of said roll of slit sheet paper, an amount of at least one inch from said roll of slit sheet paper.
Therefore it would have been obvious to one having ordinary skill in the art to modify the interior core as disclosed by page to have axially extending portions that extend past the wound material on the roll, to be able to securely support the roll of slit sheet material while mounted on rod 60, further as tension is applied at the end of the roll by the tension adjusting knob, extending the length of the roll doesn’t not change the functionality of the expanding device of Page, one having ordinary skill in the art may also recognize that having varying lengths of the hollow core may be changed based on the needed such as extending at least one inch past said roll of material. Please note that in the instant application, paragraph 0012, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 11, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 2, wherein said second rod member end region is secured to another support member (pair of supports 50; par 0045)

Regarding claim 15, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 1, further including a stop member at said second rod member end region that prevents the assembly from moving sideways in an axial direction (adjustment knob assembly 90, which includes the knob pressing on the bearing 92 which presses on flat washer 94 to evenly distribute the force which pushes core plugs on the roll causing internal friction on the surfaces held by the pair of supports 50 on both end of Page creates a stop mechanism for the roll of slit sheet material par 0045-0050).
Regarding claim 16, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 1, wherein said second rod member end region is free from securement to another support member (Fig 4a, rod end regions are held in place axially but have a open top interpreted as free from securement to another support member; Page par 0045-0050).
Regarding claim 17, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 1, wherein the pressing member is fixed in relation to the rod member (core pressing members, plugs 70,80 adjustable and fixed in relation to the rod member; par 0045-0050).
Regarding claim 18, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 17, wherein the pressing member is attached to the rod member (core pressing members, plugs 70,80 adjustable and fixed in relation to the rod member; par 0045-0050).
Regarding claim 19, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 18, wherein the pressing member is attached to the rod member via a holding fixture (core pressing members, plugs 70,80 adjustable and fixed in relation to the rod member, and held in place by pair of supports 50; par 0045-0050).
Regarding claim 20, Page as modified by Yamaai in further view of Casey substantially teaches the device of claims 1 or 2, further including a plurality of corner portions that extend parallel to an axis of the rod member, at least some of said plurality of corer portions being configured to apply friction against the inside of the interior of said core member (Page 0051 discloses the nut 74 has four right angle corners and is interpreted as integral to the structure of rod 60).
Regarding claim 21, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 20, wherein said plurality of corner portions includes four corner portions (Page 0051 discloses the nut 74 has four right angle corners and is interpreted as integral to the structure of rod 60).
Regarding claim 22, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 21, wherein said four corner portions are equidistantly spaced around the perimeter of said interior of said core member (Page 0051 discloses the nut 74 has four right angle corners and is interpreted as integral to the structure of rod 60).
Regarding claim 23, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 20, wherein said corner portions are elongated ridges that extend parallel to the axis of the rod member (Page 0051 discloses the nut 74 has four corners and is interpreted as ridges that extend parallel to the structure of rod 60).
Regarding claim 24, Page as modified by Yamaai in further view of Casey substantially teaches the device of claim 20, wherein said corner portions extend outwardly from the periphery of said rod member (Page 0051 discloses the nut 74 has four corners and is interpreted as ridges that extend parallel to the structure of rod 60).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites the limitation of further including a manually adjusted member that is arranged to apply a pressure against said spring such as to adjust the spring force applied by the spring against said pressing member, the prior art of record alone or in proper combination fails to teach this limitation along with all the remaining limitations in the claims specifically the spring as taught by Casey relies on a piston or pneumatic spring form pressing control and it would destroy and render the device inoperable to include a manually adjusted member to apply pressure against said spring.
Claims 5-7 depend from objected claim 4.

Response to Arguments
Applicant's arguments filed 8/02/2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Page, Yamaai, and Casey fail to teach implementation of a spring member arranged to apply spring force against a pressing member, however Casey teaches a piston, i.e. spring loaded pressing member to control the speed of the roll mounted on the rod, In response to applicant's argument that it would not be obvious to combine the frictional resistance of Casey with that of page, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731